DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                               FOURTH DISTRICT

                         RODOLFO CORDOVA,
                             Appellant,

                                      v.

          CITIZENS PROPERTY INSURANCE CORPORATION,
                           Appellee.

                               No. 4D19-3949

                               [March 11, 2021]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; David Haimes, Judge; L.T. Case No. CACE19-005417
(08).

  Erin M. Berger and Melissa A. Giasi of Giasi Law, P.A., Tampa, for
appellant.

  Rebecca L. Delaney and Scott W. Dutton of Dutton Law Group, P.A.,
Tampa, for appellee.

PER CURIAM.

   Affirmed.

LEVINE, C.J., CIKLIN, and KLINGENSMITH, JJ., concur.

                           *          *           *

   Not final until disposition of timely filed motion for rehearing.